DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-22 and 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 17 recites the limitation "a ductility and plasticity within the interlock that is generally equivalent to the first sheet …" in lines 2 and 3 respectively.  As it is unclear what equates to “generally equivalent” and the specification does not provide a standard for determining this, the claims lack sufficient specificity and are indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,234,770 to Durandet in view of US 2012/0103946 to Krink.
claims 17-22 Durandet discloses two elements/sheets disposed in layers (cls. 1 and 24, col. 8, ln. 1-9) that can be high strength steel joined with an alloy (col. 8, ln. 29-33), a laser beam is used to irradiate the layers on either side (col. 8, ln. 1-9 and col. 9, ln. 46-52) at a predetermined angle (13, Fig. 1), the sheets are engaged/clamped prior to, simultaneously with, or after a mechanical fastening joining (col. 11, ln. 3-22) using a tool (11).
Durandet does not disclose cooling the interlock.
However, Krink discloses cooling a clamping and laser system [0012].
The advantage of cooling the clamping system and interlock is to avoid overheating of the system or the workpiece(s).  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Durandet by cooling the clamping system and interlock as in Krink in order to avoid overheating of the system or the workpiece(s). 
Response to Arguments
Applicant’s arguments have been considered, but are moot with regards to the new grounds of rejection of claims 17-22. As the art does not disclose disposing adjacent a joining assembly the first sheet of advanced high strength steel that is overlapped with the second sheet of metal at an interface of the first and second sheets, with the joining assembly including a housing having an opening and defining a light-safe chamber, irradiating the laser beam from within the housing chamber through the opening of the housing, and detecting light-safe contact of the first sheet to only then permit the irradiating of the laser beam; nor disposing adjacent a joining assembly the first sheet of advanced high strength steel that is overlapped with the second sheet of metal at an interface of the first and second sheets, with the joining assembly including an indexing member mounted on a housing for movement parallel to the interface of the first and second sheets between a heating position and a joining position, with the indexing 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761